DETAILED ACTION
	This action is in response to the Applicant’s reply filed on December 22, 2021. Claims 1-20 are cancelled. Claims 21-30 are pending and addressed below. 

Response to Amendment
Claims 1-20 are cancelled. Claims 21-30 are pending and addressed below. 

Double Patenting
In response to the cancellation of claims 1-20 the statutory type double patent rejection under 35 USC 101 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on December 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,879,518 and US Patent No. 10,697,285 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Meister et al., US 2010/0139981 (hereinafter Meister)”, for the following reasons: 
Meister discloses a bottomhole assembly (BHA) coupled to a drill string and a hole enlargement device. The reamer position is controlled in response to a measured parameter of interest and a second measured parameter, the measured parameter of interest and the second measured parameter of interest being WOB (weight on bit), WOR (weight or reamer), TOB (torque on bit), and TOR (torque on reamer). In contrast the claim limitations require the reamer position to be controlled by an electronic control unit in response to rotating drilling or sliding drilling. 

Meister fails to suggest alone, or in combination, the claimed limitations of “said electronic control unit being programmed for evaluating a signal from said sensor to distinguish between rotating drilling and sliding drilling, said electronic control unit being programmed to move said one or more members to said extended position during said rotating drilling and to move said one or more members to said retracted position during said sliding drilling” as recited in claim 21, “programming said electronic control unit for evaluating a signal from said sensor to distinguish between rotating drilling and sliding drilling, programming said electronic control unit to move said one or more members to said extended position during said rotating drilling and to move said one or more members to said retracted position during said sliding drilling” as recited in claim 24, and “said electronic control unit being programmed for evaluating a signal from said sensor to distinguish between rotating drilling and sliding drilling, said electronic control unit being programmed to move said one or more members to said first position during said rotating drilling and to move said one or more members to said second position during said sliding drilling” as recited in claim 28.
The Examiner is unaware of prior art which reasonably suggests alone or in combination, the limitations of the invention as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676